Citation Nr: 0032580	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  99-17 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the appellant filed a timely request for a waiver of 
the recovery of an overpayment of educational assistance 
benefits, paid pursuant to Chapter 35, Title 38, United 
States Code, in the remaining amount of $153.34. 

(The issue of whether the appellant filed a timely request 
for a waiver of the recovery of an overpayment of dependency 
and indemnity compensation (DIC) paid pursuant to section 
1318, Title 38, United States Code, in the original amount of 
$2,080.00, is addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
April 1970; he died in November 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a determination made by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (Committee) in Muskogee, Oklahoma, and the VA 
Regional Office (RO) in Oakland, California, which determined 
that the appellant's request for a waiver of recovery of an 
overpayment of Chapter 35 benefits, in the remaining amount 
of $153.34, was not timely received.

The appellant is the veteran's daughter.


FINDINGS OF FACT

1.  On March 16, 1997, the appellant was sent a notification 
letter from the VA Debt Management Center informing her that 
she owed VA the sum of $153.34 in connection with her award 
of VA Chapter 35 educational assistance benefits; she was 
also notified of her right to request waiver of recovery of 
the overpayment and that such a request must be filed within 
180 days of that notice.  

2.  The appellant's request for waiver of recovery of the 
overpayment of Chapter 35 benefits was received by the VA on 
April 9, 1998.


CONCLUSION OF LAW

The appellant's request for waiver of recovery of an 
overpayment of educational assistance benefits, paid pursuant 
to Chapter 35, Title 38, United States Code, in the remaining 
amount of $153.34, was not timely received, and the appeal is 
denied. 38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. § 
1.963(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal involves the appellant's request for waiver of 
recovery of a debt that was created as a result of an 
overpayment of educational assistance benefits, paid pursuant 
to Chapter 35, Title 38, United States Code.  A Report of 
Contact from the VA finance section, in August 1998, noted 
that her debt was really 3 separate debts and that the first 
one for $153.34 was created in March 1997.  A waiver was 
granted for the subsequent portions of the debt due to 
insufficient notice to the appellant.  The remaining debt, 
which is the subject of this appeal, is $153.34.  

According to the law, a request for a waiver of recovery of 
an indebtedness shall only be considered if made within 180 
days following the date of notice of indebtedness, if such 
notice was issued on or after April 1, 1983.  38 C.F.R. § 
1.963(b)(2).  

In the present case, the appellant was notified of her 
indebtedness to VA by a letter dated March 16, 1997.  On the 
reverse side of those letters was a notice of the right to 
request waiver of the debt with language clearly indicating 
the right to request waiver only lasted for 180 days.  
However, she did not file a waiver request until April 9, 
1998, well over 180 days from notification of the debt.  The 
request was received at the Muskogee, Oklahoma RO.  There is 
no indication that error by either VA or the postal 
authorities delayed notice to the appellant, or that due to 
other circumstances beyond the appellant's control, there was 
a delay in her receipt of the notification of indebtedness 
beyond the time customarily required for mailing.  See 38 
C.F.R. § 1.963(b)(2). 

The Board notes that a copy of the actual debt notification 
sent to the appellant is not in her Chapter 35 file, or in 
the veteran's claims folder.  However, in a temporary Chapter 
35 folder, there is a "Certification of First Demand 
Letter," dated in August 1999.  Essentially, the RO 
certified that on March 16, 1997, the appellant was sent a 
first demand letter notifying her of the overpayment debt 
amount, along with a Notice of Rights.  The letter was sent 
to the appellant's address of record, and was not returned as 
undeliverable.  The RO included a printed copy of the 
computer "CAROLS" screen, which confirms that the letter 
was sent on March 16, 1997.  An attached chart indicates that 
the debt amount was $153.34.  

In September 2000, the appellant appeared at a hearing before 
the undersigned Veterans Law Judge.  She testified that she 
had never received the notification letter, and was not made 
aware that she had incurred an overpayment until she began 
receiving collection notices.  The appellant acknowledged 
that the overpayment may have arisen because she did not 
complete one of her courses.  At the time of that hearing, 
the appellant and her representative indicated that they 
could not find the notification letter regarding the $153.34 
debt.  However, as noted above, while a copy of the actual 
letter is not in the file, there is information certifying 
that the notification letter was sent in March 1997, and was 
not returned as undeliverable.  The Board notes that this is 
acceptable evidence that a letter was sent, as the Debt 
Management Center does not typically maintain hard copies of 
notice letters.  See OF BULLETIN 99.GC1.04; see also Warfield 
v. Gober, 10 Vet. App. 483, 486 (1997) (in the absence of 
clear evidence to the contrary, the principle of 
administrative regularity presumes that government officials 
have properly discharged their duties). 

Under the circumstances, the Board finds no reasonable basis 
upon which to conclude that the appellant's request for 
waiver of recovery of the overpayment at issue was timely 
received.


ORDER

The appellant's request for a waiver of recovery of an 
overpayment of Chapter 35 benefits, in the remaining amount 
of $153.34, was not timely received, and the appeal is 
denied.



		
	STEVEN L. COHN
	Veterans Law Judge
	Board of Veterans' Appeals

 

